Appeal by defendant from two judgments of the Supreme Court, Queens County, both rendered April 11, 1972, (1) one convicting him under indictment No. 3775-71 of two violations of section B32-352.0 of the Administrative Code of the City of New York and a violation of subdivision 1 of section B32-358.0 of said code, after a nonjury trial, and imposing sentence and (2) the other convicting him under indictment No. 3712-71 of a violation of section B32-352.0 of said code, upon his plea of guilty, and *876imposing sentence. Judgment under indictment No. 3775-71 modified, on the law, by reversing the conviction and sentence on the fourth count of the indictment, which charged a violation of subdivision 1 of section B32-358.0 of the Administrative Code of the City of New York, and by dismissing said count. As so modified, judgment affirmed. Judgment under indictment No. 3712-71 reversed, in the interests of justice, plea of guilty thereunder vacated, and case remanded to Criminal Term for further proceedings not inconsistent herewith. With respect to the judgment under indictment No. 3775-71, in our opinion the evidence, particularly with respect to the issue of whether or not defendant was justified in abandoning the home improvement contract, was insufficient to establish his guilt beyond a reasonable doubt. With respect to the judgment under indictment No. 3712-71, in our opinion the comment by the trial court that he was not going to impose a jail sentence in connection with the conviction rendered after trial (under indictment No. 3775-71) may well have led defendant to offer his plea of guilty under the mistaken belief that a jail sentence would not be imposed upon a conviction under indictment No. 3712-71. Hopkins, Acting P. J., Martuscello, Latham, Brennan and Benjamin, JJ., concur.